UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ROBERT BROWN PATTERSON,                 
                           Appellant,
EUGENE N. HOOPER,
               Plaintiff-Appellant,
                v.
GEMINI ORGANIZATION, LTD.; ALLEN
NASH; JANET NASH; RICHARD F.
                                                 No. 99-1537
BODDIE; KYLE L. DONIFF; MERRITT
LEE MURRAY; J. MICHAEL SLOCUM;
LAW FIRM OF SLOCUM, BODDIE AND
MURRAY, P.C.; JOHN C. DECKER;
MARTHA BRITT; JAMES E. BRITT,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                         (CA-97-1971-A)

                     Argued: September 29, 2000

                     Decided: November 17, 2000

     Before WILKINSON, Chief Judge, and MICHAEL and
                  KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2              PATTERSON v. GEMINI ORGANIZATION, LTD.
                              COUNSEL

ARGUED: Robert Brown Patterson, Middleburg, Virginia, for
Appellant. William Steven Paleos, PALEOS & KRIEGER, P.C.,
Alexandria, Virginia, for Appellees. ON BRIEF: Brian W. Cubbage,
PALEOS & KRIEGER, P.C., Alexandria, Virginia; John C. Decker,
II, Burke, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                              OPINION

PER CURIAM:

   On December 5, 1997, Eugene Hooper, represented by attorney
Robert Patterson, sued eleven defendants, alleging that they improp-
erly conspired to maintain a lien on Hooper’s assets.1 After the case
had been pending for a year, Patterson moved to withdraw as counsel,
claiming that he had a "potential" conflict of interest with Hooper.
The district court denied the motion, Patterson refused to participate
further in the case, and Hooper did not engage substitute counsel.
Thereafter, the court entered orders dismissing the case and imposing
Rule 11 and Rule 37 sanctions against Patterson and Hooper. They
now appeal, asserting that the district court erred in denying Patter-
son’s motion to withdraw. Patterson and Hooper argue that we should
correct this error by vacating all orders that followed the denial of the
withdrawal motion. Finding no error in the district court’s refusal to
allow Patterson to withdraw, we affirm.

    1
   The defendants are Gemini Organization, Ltd., Allen Nash, Janet
Nash, Richard F. Boddie, Kyle L. Doniff, Merritt Lee Murray, J. Michael
Slocum, Law Firm of Slocum, Boddie and Murray, P.C., John C. Decker,
Martha Britt, and James E. Britt.
               PATTERSON v. GEMINI ORGANIZATION, LTD.                 3
                                   I.

   The defendants made a series of loans to Hooper during the 1980s.
In 1995 the defendants brought a collection action in Virginia state
court against Hooper, who was represented by Patterson. During the
pendency of that action, Patterson sued Hooper for unpaid attorney’s
fees. After the jury had returned a verdict in favor of the defendants
in the collection action, but before the entry of the final judgment
order, Patterson obtained a $680,000 consent judgment against
Hooper. The judgment, dated February 2, 1996, represented $400,000
in contingency fees and gave Patterson a superior lien to that of the
defendants because a final judgment order had not yet been entered
in the collection action. Patterson subsequently assigned his interest
in the consent judgment to his wife. Patterson, his wife, and Hooper
then filed a series of suits, apart from this action, designed to thwart
the defendants’ efforts to collect on the Virginia judgment. Patterson
and his wife have been sanctioned twice, and Hooper once, for assert-
ing frivolous arguments in these suits.

   In the present action Hooper alleges that the defendants improperly
conspired to maintain a lien on his assets. Early in the case, five of
the defendants moved for summary judgment and Rule 11 sanctions.
The district court granted the summary judgment motion, but later
vacated its order after Patterson represented that he had additional
evidence to support Hooper’s claim. The defendants then sought dis-
covery on the additional evidence Patterson claimed to have. As the
deadline for the discovery responses approached, Patterson moved to
withdraw from the case, claiming that he had a "potential" conflict of
interest with Hooper because Patterson’s wife held the outstanding
consent judgment against Hooper. While his withdrawal motion was
pending, Patterson ignored a court-ordered discovery deadline. This
prompted the five defendants to renew their motions for summary
judgment and Rule 11 sanctions. An additional defendant also moved
to dismiss for failure to comply with discovery. While these motions
were pending, the district court denied Patterson’s motion to with-
draw, and Patterson refused to participate in the case thereafter. The
court once again granted the summary judgment motion of the five
defendants; it also granted the additional defendant’s motion to dis-
miss for failure to comply with discovery. And, Rule 11 and Rule 37
sanctions were imposed against Hooper and Patterson. Finally, the
4               PATTERSON v. GEMINI ORGANIZATION, LTD.
remaining defendants moved for dismissal, and the court granted their
unopposed motions. Patterson and Hooper now appeal.

                                    II.

   Patterson and Hooper argue that the court abused its discretion in
denying Patterson’s motion to withdraw. They claim that because the
court erroneously denied the motion to withdraw, Patterson was justi-
fied in refusing to participate in the case. The district court’s error can
be rectified, Patterson and Hooper argue, only if we vacate the court’s
subsequent orders of summary judgment and dismissal as well as the
award of sanctions. We conclude that the district court was justified
in denying Patterson’s motion to withdraw.

   The defendants argue that Hooper and Patterson waived any claim
that the district court abused its discretion because Patterson failed to
participate or take further action in the case after his withdrawal
motion was denied. The defendants raise two points in support of
their waiver argument. First, they say that Patterson should have
sought immediate appellate review of the denial of his withdrawal
motion rather than waiting until Hooper’s claims had been dismissed.
See Whiting v. Lacara, 187 F.3d 317, 320 (2d Cir. 1999) (holding that
the denial of a withdrawal motion is appealable under the collateral
order doctrine); cf. In re Dresser Indus., Inc., 972 F.2d 540, 546 (5th
Cir. 1992) (granting writ of mandamus that directed trial court to dis-
qualify plaintiff’s counsel). Second, the defendants assert that Patter-
son, by refusing to represent Hooper any further in the case, violated
Virginia Disciplinary Rule 2-108(C), which provides that counsel
"shall not withdraw except by leave of court." Va. Code of Prof’l
Responsibility DR 2-108(C) (1999).2 We need not decide whether an
attorney waives an objection to the denial of a withdrawal motion by
refusing to participate or take further action in the case because we
    2
   After final judgment was entered in this case, Virginia adopted the
Virginia Rules of Professional Conduct in place of the Virginia Code of
Professional Responsibility. Although Patterson’s conduct was governed
by the Code, we note that the current Rules of Professional Conduct also
require an attorney to obtain permission of the court before withdrawing
from representation. See Va. Rules of Prof’l Conduct R. 1.16(c) (2000).
               PATTERSON v. GEMINI ORGANIZATION, LTD.                  5
conclude that the district court did not err in denying Patterson’s with-
drawal motion.

   The denial of a motion to withdraw is reviewed for abuse of discre-
tion. See Whiting, 187 F.3d at 320. In deciding whether to grant a
withdrawal motion, a court may consider the disruptive impact the
withdrawal would have. See id. Patterson alleged that he had a "po-
tential" conflict of interest because of the outstanding consent judg-
ment his wife held against Hooper. Patterson claimed that the
outstanding judgment would affect his ability to conduct settlement
negotiations on Hooper’s behalf because he (Patterson) would be
tempted to hold out for enough money from the defendants to satisfy
the judgment. The possibility of conflict was minimal, however, at the
time Patterson moved to withdraw. The defendants were adamant that
settlement was out of the question. In opposing the motion to with-
draw, the defendants stated, "There will be no settlement of any kind.
The defendants will obtain a dismissal with prejudice and obtain
sanctions—including Patterson’s disbarment even if this means going
to the Supreme Court. . . . And even if settlement were to proceed,
Patterson could withdraw at that time." Moreover, Hooper wanted
Patterson to continue with the representation. In addition to the
unlikelihood that a conflict would develop, other factors weighed in
favor of denying Patterson’s motion to withdraw. Allowing Patterson
to withdraw would have been quite disruptive. There were pending
motions for summary judgment and for sanctions, and Patterson was
knowledgeable about the case and the parties’ history of dealings. A
court-ordered discovery deadline had already passed. Further, Patter-
son knew of the alleged potential conflict when he filed this case, yet
he waited a year (and until serious motions were pending) to seek
withdrawal. The district court therefore did not abuse its discretion in
denying Patterson’s motion to withdraw.

  As we have indicated, Hooper and Patterson’s entire appeal hinges
on whether the district court erred in denying Patterson’s motion to
withdraw as counsel. Because the district court did not err in that
6              PATTERSON v. GEMINI ORGANIZATION, LTD.
decision, we affirm the judgment and the district court’s award of
sanctions against Patterson and Hooper.3

                                                           AFFIRMED
    3
   The defendants have made a motion to us for sanctions against Patter-
son under 28 U.S.C. § 1927 and against both Patterson and Hooper under
Fed. R. App. P. 38 for taking a vexatious and frivolous appeal. The
defendants seek their attorneys’ fees and expenses in defending this
appeal, and they ask for double costs. We have considered the motion for
sanctions, and we deny it.